                                            2:21-cv-02125-CSB-EIL # 1        Page 1 of 2
                                                                                                                       E-FILED
AO 458 (Rev. 06/09) Appearance of Counsel                                                Thursday, 03 June, 2021 01:33:52 PM
                                                                                                Clerk, U.S. District Court, ILCD
                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                  Central District
                                                 __________          of__________
                                                            District of Illinois

  KENJUAN BROWN, JR., DEANDRA JOHNSON et                         )
                             Plaintiff                           )
                                v.                               )      Case No.    21-cv-2125
          JOSE CARLOS AGUILAR, Indv. et al.                      )
                            Defendant                            )

                                                  APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          JOSE CARLOS AGUILAR and ERIVES ENTERPRISES, INC.                                                               .


Date:          06/03/2021                                                               s/Joseph A. Panatera
                                                                                           Attorney’s signature


                                                                                    Joseph A. Panatera, 6288487
                                                                                       Printed name and bar number
                                                                                        Cassiday Schade LLP
                                                                                   222 W. Adams Street, Suite 2900
                                                                                          Chicago, IL 6066

                                                                                                 Address

                                                                                      jpanatera@cassiday.com
                                                                                             E-mail address

                                                                                            (312) 641-3100
                                                                                            Telephone number

                                                                                            (312) 444-1669
                                                                                              FAX number
                           2:21-cv-02125-CSB-EIL # 1        Page 2 of 2

                              UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF ILLINOIS



KENJUAN BROWN, JR., DEANDRA JOHNSON et          )
                   Plaintiff                    )
                      v.                        )     Case No. 21-cv-2125
     JOSE CARLOS AGUILAR, Indv. et al.          )
                  Defendant                     )


                                    CERTIFICATE OF SERVICE

I certify that on _______________,
                   06/03/2021      I electronically filed the foregoing with the Clerk of the

Court using the CMECF system which will send notification of such filing to the following:

 Kevin Apter at kapter@lipkinapter.com and Joseph Panatera at jpanatera@cassiday.com
_____________________________________________________________________________,

and I certify that I have mailed by the United States Postal Service the document to the following

non CMECF participants:

_____________________________________________________________________________.




                                                           s/Joseph A. Panatera
                                                            Attorney’s signature

                                                       Joseph A. Panatera, 6288487
                                                       Printed name and bar number
                                                          Cassiday Schade LLP
                                                     222 W. Adams Street, Suite 2900
                                                            Chicago, IL 6066

                                                                  Address

                                                         jpanatera@cassiday.com
                                                              E-mail address

                                                              (312) 641-3100
                                                             Telephone number

                                                              (312) 444-1669
                                                               Fax number




 Print                 Save As...                                                           Reset
